Ternium Announces Full Year and Fourth Quarter 2007 Results LUXEMBOURG(Marketwire - February 26, 2008) - Ternium S.A. (NYSE: TX) today announced its results for the full year and fourth quarter ended December 31, 2007. The financial and operational information contained in this press release is based on consolidated financial statements prepared in accordance with International Financial Reporting Standards (IFRS) and presented in U.S. dollars and metric tons. Summary of Full Year and Fourth Quarter 2007 Results 12M 2007 12M 2006 4Q 2007 4Q 2006 3Q 2007 Shipments (million tons) 10.5 9.0 17 % 2.8 2.1 31 % 2.7 5 % Net Sales (US$million) 8,184.4 6,565.6 25 % 2,267.2 1,586.5 43 % 2,157.8 5 % Operating Income (US$ million) 1,586.4 1,636.6 -3 % 297.2 259.2 15 % 423.2 -30 % EBITDA (US$million) 2,152.3 2,074.3 4 % 469.0 376.8 24 % 571.8 -18 % EBITDA Margin (% of net sales) 26 % 32 % 21 % 24 % 26 % Net Income (US$million) 1,001.2 996.0 1 % 220.6 158.2 39 % 214.0 3 % Equity Holders' Net Income (US$million) 784.5 795.4 -1 % 165.6 140.4 18 % 159.8 4 % Earnings per ADS* (US$) 3.91 4.11 0.83 0.70 18 % 0.80 4 % *Each American Depositary Share (ADS) represents 10 shares of Ternium's common stock. Results are based on a weighted average number of shares of common stock outstanding of 1,936,833,060 and 2,004,743,442 in 2006 and 2007, respectively. During 2007, Ternium's operating income was US$1.6 billion, which represented a decrease of 3% when compared to operating income in 2006. Excluding the effect of the consolidation of Grupo Imsa, which began on July 26, 2007, Ternium's operating income in 2007 decreased slightly as a result of higher input, freight and labor costs, as well as higher depreciation and amortization, partially offset by higher shipments and revenue per ton. The increase in steel production costs and purchased slab prices reduced Ternium's gross margin in 2007 versus Ternium's net income in 2007 was US$1.0 billion, a small increase over net income of US$996.0 million in 2006. Slightly lower operating income and higher net interest expenses related to the debt incurred by the Company in connection with Grupo Imsa transaction were offset by lower income tax expense. The reduced income tax expense reflected Sidor's lower deferred tax liabilities, which resulted mainly from the application of an adjustment for inflation in accordance with Venezuelan tax law. Ternium's net sales were US$8.2 billion during 2007, an increase of 25% when compared with 2006. Excluding the effect of the consolidation of Grupo Imsa, net sales increased in 2007 due to higher shipments and revenue per ton, while shipments increased mainly as a result of strong demand for steel products in South & Central America, which more than offset a slowdown in North American steel markets. During the fourth quarter 2007, Ternium's operating income was US$297.2 million, an increase of 15% when compared to the fourth quarter 2006 and a decrease of 30% when compared to the third quarter 2007. Excluding the effect of the consolidation of Grupo Imsa, operating income increased year-over-year due to the absence of certain one-time events that reduced fourth quarter 2006 operating income by US$91.4 million and on account of higher prices and shipments that were offset by higher costs. The sequential decrease in operating income was due mainly to higher costs, partially offset by the higher volume and prices that resulted from the consolidation of Grupo Imsa. Net income during the fourth quarter 2007 was US$220.6 million, which represented an increase of 39% when compared to the fourth quarter 2006 and an increase of 3% when compared to the third quarter 2007. Excluding the effect of the consolidation of Grupo Imsa, the year-over-year increase was mainly due to higher operating income, as explained above, and an income tax gain of US$91.1 million related to Sidor's lower deferred tax liability, partially offset by higher net financial expenses. The slight sequential increase was due mainly to lower operating income offset by lower net financial expenses and an income tax gain as a result of Sidor's lower deferred tax liability. Ternium's net sales were US$2.3 billion in the fourth quarter 2007, an increase of 43% and 5% when compared to the fourth quarter 2006 and the third quarter 2007, respectively. Shipments increased in the fourth quarter 2007 as a result of the consolidation of Grupo Imsa. Excluding this effect, shipments increased year-over-year as a result of higher shipment levels in the South & Central America Region, partially offset by lower shipment activity in the North America Region. Shipments increased sequentially mainly as a result of the consolidation of Grupo Imsa. Annual Dividend Proposal Ternium's board of directors proposed the company's annual general shareholders' meeting, to be held on June 4, 2008, the payment of an annual dividend of US$0.05 per share (US$0.50 per ADS), or approximately US$100.2 million in the aggregate. If the annual dividend is approved at the shareholders' meeting, it will be paid on June 12, 2008. Discontinued Operations On February 1, 2008, Ternium announced that its subsidiary, IMSA Acero S.A. de C.V., had completed the sale of its non-strategic interests in Steelscape, Inc., ASC Profiles Inc., Varco Pruden Buildings Inc. and Metl-Span LLC to BlueScope Steel North America Corporation, a subsidiary of BlueScope Steel Limited (ASX: BSL) for a total consideration of US$726 million. Ternium will use the proceeds of the sale to pre-pay financial debt and, as a result of this pre-payment, Ternium's net financial debt is expected to be reduced to approximately US$2.2 billion, or approximately 1.0x net debt to 2007 EBITDA. The after-tax net result of this transaction is expected to be a gain of approximately US$111 million, which will be accounted for in Ternium's first quarter 2008 consolidated results. Outlook Ternium expects an operating income improvement compared to the fourth quarter 2007.
